OFFICE   OF THE ATTORNEY GENERAL   OF   T&AS
                                AUSTlN , u




     Honorable J. P. Williams
     County Attorney
     Yoakw county
     ,Plai.ns,
             !Cexas
     Dear Sir:                  Opinion No. 0-6f333
                                Re: The oompensatlonof the
                                    County !Precisurer,County
                                    Comalssioners,County
                                    Auditor, and County Agent
                                     of Yoakum County cannot
                                    be increased.nnderthe
                                    provisions of Senate Bill
                                    No. 123~,Acts of the 49th
                        :           yegir .!WWy,,Sess~on, :.

               Yoti.:'letter
                           Op May:14,'1945,requesting the opin-
     ion of thl.s~dep@rttient
                            on the.questlonsstated tharein is in
     part as fbllows+   ,,~,.~_i
                               : :,-,.i
                                      ,,;';:..
                                           ~:il'. .,:
                                                   ",3~1
                                                      : .
                                               '.~.,~:i
                                                     .,'i  .~,
                                                            ,~',
                                                         ,..' >'.(
                                                            ".,:..~
.,
              "I will s&rec'~ataan opbjlotifrog goti
           of9ioe asto $he.'neulaw reoentLy,passedby .~
           the Legislatureand sZgn6d by.the.GovernoF    ,>~
           as of Nay.9, 1945, relatlvetothe. increase.
           of County CffI.cer.9“
                               salaries..'-
              'Do the amend&nts~~a‘pply~
                                       and jnolude all.
           County and Precinct offitidrs;or do they just
           ino,ludethose partioular oSfic,ersnamed in        GiL
                                                               -
           the statutes amended?
              Vhere Fs some .question&to   whether under
           the amendments the Coun$y'Treasurer;‘theCounty
           Commissioners,the County Auditor and the County
           Agent areinaluaea and oome under the law as
           amended.
               "Please gZve me you: ~op&l.onas to whether,
            or not the officers just named above are ln-
            eluded in the new Paw as amended."
HonorableJ. P. Williams, Page 2


          Senate Bill No. 123, Acts of the 49th Leg., Regular
Session, 1945, Is an act amending Articles 3891, 3902 and
Sections 13 and 15 of Article 3912e, V. A. C. S., allowing
additionalcompensationfor certain district offioe?s, county
and precinct officers, and for deputies,clerks and assistants;
specificallyrepealing Section 2 of Article 3934, and repealing
all laws In conflict, Andydeclaringan emergency.
         For the purposes of this opinionwe do not deem It
necessaryto quote said Senate Bill No. 123 herein.
          Yoakum County has a populationof 5,354 Inhabitants
acoi-rdlngto the 1940 Federal Census, and the county officials
of seia oounty are compensatedon a fee basis.
          The various statutes amended by Senate Bill No. 123~
do not pertain to the oompensetionof the County Commissioners,
County Auditor and County Agent. Art. 3912e, V. A. C. S., per-'
tains to the County Treasurerwhere the county officials are
compensatadon en annual salary basis. As the o,ountgofficials
of Yoakum County are oompensafedon a fee basis, Art. 3912e,
V. A. C..S., is not applioable to the County Treasurer in
said county. The compensationof the County Treasurer.is'
controlled by.Arts..3941,3942 and 3943, V. A. C. S.'
          You .are respectf'ully.advisedthat It is the opinion
of this department"thatSenate BillNo. 123 applies only to
the officials,deputies, assistantsand clerks mentioned in
the statutesamended, and does not apply to county and pre-
cinct officers not mentioned in 'thestatuteswhich are amended.
You are further advised that Senate Bill No. 123~is not Sppli-
cable to county oommissioners,the county auditor and the
county agent, as the compensationof these offlolals is con-
trolled by statutes  other than those amended by Senate-,Bill
No. 123. As the County Treasurer In those oounties where the
county offioialsare oompensatedon a fee basis receives his
compensationby virtue of Arts. 3941, 3942, and 3943, which:
are not emended by said Senate Bill No. 123, said Act would
not be epplioable to the County Treasurer.
                                     Yours very truly
                                  ATTORNEYGENERAL CF TEXAS

                                  By (a) Araeli Williams
                                              Assistant
AW:LJ.:fb
APPROVED MAY 22, 1945
(s) Grover Sellers
ATTORNEYGENERAL OF TEXAS          APPROVED OPINION COMMITTEE
                                  BY (a) GWB, CHAIRMAR